PeR CuRiam.
The record affirmatively discloses that, despite the wording of the jury’s verdict, no bill of indictment has been returned against defendant charging him with the crime for which he was tried. “(A) person charged with the commission of a misdemeanor cannot be put on trial in the Superior Court upon the warrant of an inferior court unless he has been tried upon such warrant in the inferior court and has appealed from that court to the Superior Court.” State v. Thomas, 236 N.C. 454, 462, 73 S.E. 2d 283, 288. Accord, State v. Smith, 264 N.C. 575, 142 S.E. 2d 149; State v. Evans, 262 N.C. 492, 137 S.E. 2d 811; State v. Johnson, 251 N.C. 339, 111 S.E. 2d 297; State v. Ferguson, 243 N.C. 766, 92 S.E. 2d 197. The Superior Court of Haywood County, therefore, lacked jurisdiction of the action; defendant’s conviction and sentence are void. The judgment is arrested. The solicitor for the district may yet prosecute the defendant for the offense charged in the warrant upon the return of a true bill of indictment.
Judgment arrested.